NO. 12-16-00213-CR

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

ISAIAH RODRIGUEZ,                                 §       APPEAL FROM THE 371ST
APPELLANT

V.                                                §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                          §       TARRANT COUNTY, TEXAS

                                      PER CURIAM ORDER
       Isaiah Rodriguez appeals his conviction for knowingly or intentionally causing serious
bodily injury to a child. In Appellant’s second issue, he complains that the trial court failed to
make findings of fact and conclusions of law following the hearing on his motion to suppress his
statements to the police. Appellant filed a pretrial motion to suppress the statements, and a
hearing was held on the motion. Thereafter, the trial court denied the motion to suppress. We do
not find in the record the trial court’s “order stating its conclusion as to whether or not the
statement[s] w[ere] voluntarily made, along with the specific findings of fact upon which the
conclusion was based,” as required by Article 38.22, Section 6 of the Texas Code of Criminal
Procedure.
       The court of criminal appeals has held that “written findings are required in all cases
concerning voluntariness. That statute has no exceptions.” Vasquez v. State, 411 S.W.3d 918,
920 (Tex. Crim. App. 2013). Thus, a court of appeals errs by not abating for the requisite
findings, even where neither party requested written findings at any level of the proceedings.
See id. Therefore, we must abate the case, remand it for preparation of an order stating the trial
court’s conclusions and findings of fact pursuant to Texas Code of Criminal Procedure Article
38.22, Section 6, and direct that the order be filed in this court in a supplemental clerk’s record.
Accordingly,

It is ORDERED that the Honorable Mollee Westfall shall immediately prepare and file an order
including her conclusions and supporting findings of fact regarding the voluntariness of
Appellant’s statements in compliance with Texas Code of Criminal Procedure Article 38.22,
Section 6.

It is FURTHER ORDERED that a supplemental clerk’s record including the order and
findings be certified to this Court on or before July 21, 2017.

It is FURTHER ORDERED that Appellant shall have thirty (30) days from the date that the
supplemental clerk’s record is filed to file any supplemental brief based on the conclusions and
findings of the trial court.

It is FURTHER ORDERED that the State shall have thirty (30) days from the date that
Appellant files his supplemental brief, or from the date that Appellant’s time to file a
supplemental brief expires, whichever is earlier, to file any supplemental brief based on the trial
court’s conclusions and findings and Appellant’s supplemental brief.


        WITNESS the Honorable James T. Worthen, Chief Justice, Court of Appeals, 12th
 Court of Appeals District, Tyler, Texas.
        GIVEN UNDER MY HAND AND SEAL OF OFFICE at Tyler, Texas this 21st day
        of June, 2017 A.D.
                                                  Respectfully yours,
                                                  PAM ESTES,
                                                  CLERK



                                                  By:
                                                        Katrina McClenny, Chief Deputy Clerk